                              UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


 KAYLA GORE; JAIME COMBS; L.G.; and
 K.N.,

                           Plaintiffs,
                                                       No. 3:19-CV-00328
                     v.

 WILLIAM BYRON LEE, in his official
                                                       DISTRICT JUDGE RICHARDSON
 capacity as Governor of the State of
                                                       MAGISTRATE JUDGE HOLMES
 Tennessee; and LISA PIERCEY, in her
 official capacity as Commissioner of the
 Tennessee Department of Health,

                           Defendants.


                          PLAINTIFFS’ RESPONSES TO
                  DEFENDANTS’ STATEMENT OF ADDITIONAL FACTS

         Pursuant to Rule 56(c) of the Federal Rules of Civil Procedure and Rules 56.01(c) and (d)

of the Local Rules of Court, Plaintiffs respond as follows to Defendants’ Statement of Additional

Facts.

                                         PLAINTIFFS’ RESPONSES

                                                                             Supporting Record
 No.                                       Fact
                                                                                 Citation(s)
 1.      Gender identity cannot be determined at birth, but rather is a     Expert Decl. Dr.
         person’s “inner sense of belonging to a particular sex” and        Randi C. Ettner,
         becomes “detectable by self-disclosure in adolescents and          Ph.D., Doc. 61-1, ¶ 19.
         adults.”

         Plaintiffs’ Response: Disputed in part, Plaintiffs dispute this   Ettner Decl. ¶¶ 19, 27;
         statement to the extent it implies gender identity does not
         exist at the time of birth and because it is an incomplete and    Taylor Decl. ¶¶ 21, 28;
         inaccurate description of gender identity.
                                                                           Trabue Tr. 51:2-21;
         “Gender identity is a person’s inner sense of belonging to a
         particular sex, such as male or female.” Ettner Decl. ¶ 19; see Ettner Tr. 55:17-23; id. at

                                                   1
  Case 3:19-cv-00328 Document 95 Filed 05/29/20 Page 1 of 16 PageID #: 2508
     also Taylor Decl. ¶ 21; Trabue Tr. 51:2-21 (agreeing that         61:19-21;
     gender identity is “[a] person’s fundamental and innate sense
     of being male, female, or somewhere in between”). Gender Taylor Tr. 19:12-14.
     identity is “is an innate brain-based, deeply felt, and universal
     aspect of identity.” Ettner Tr. 61:19-21; see also Taylor Tr.
     19:12-14 (“every person has a gender identity, and it is
     biologically based and innate to that individual”); Ettner Decl.
     ¶¶ 19, 27; Taylor Decl. ¶ 28. As such, gender identity “exists”
     at the time of birth, and “does not form later.” Ettner Tr.
     55:17-18. It is just that “[o]ur awareness of it becomes
     apparent later,” because “[a] baby cannot talk.” Ettner Tr.
     55:19-20.

2.   A baby’s sex is a part of the medical record that will always       Decl. Anthony E.D.
     accurately reflect what happened during the birth procedure.        Trabue, M.D., Ex.1
                                                                         ¶ 25, attached as Ex. 4
                                                                         to Defs’ Not. Filing
                                                                         Materials Supp. Resp.
                                                                         Pls.’ Mot. Summ. J.
     Plaintiffs’ Response: Disputed.                                     (See Response)
                                                                         Ettner Decl. ¶¶ 16-17,
     The designation of a baby’s sex, based on the observation of        21, 35, 40-41;
     external genitalia at the time of birth, that forms part of the
     medical record is not always accurate. See, e.g., Ettner Decl.      Ettner Tr. 34:5-8;
     ¶¶ 16-17, 21, 35, 40-41; Ettner Tr. 34:5-8; id. at 54:16-20         54:16-20, 55:17-23
     (“[E]xamination of the genitals at birth is a proxy for sex for     Taylor Decl. ¶¶ 18,
     the majority of people. For some people, however, evidence          30-31, 47, 63;
     that emerges later on makes that designation inaccurate.”);
     id. at 55:17-23 (“I don’t agree that gender identity is formed      Taylor Tr. 23:12-16
     later. Gender identity exists. Our awareness of it becomes          Trabue Tr. at 85:1-4,
     apparent later. A baby cannot talk, and so we use external          86:13-17
     genitalia as a proxy for sex. For the vast majority of
                                                                         Bishop Tr. 36:9-13,
     individuals that is not problematic. For individuals who have
                                                                         83:3-6
     this rare condition, it is an inaccurate designation.”); Taylor
     Decl. ¶¶ 18, 30-31, 47, 63; Taylor Tr. 23:12-16 (“Well, what
     I’m trying to say is that if – somebody’s gender identity and
     how they identify is the determining factor for their sex, not
     the proxy that we used when they were in the delivery room
     when they were born.”).

     Defendants’ own medical expert, Dr. Anthony Trabue,
     agrees that the observation of external genitalia at birth is not
     always an accurate indicator of a person’s sex. See Trabue
     Tr. at 86:13-17 (“Q: So it’s true, then, that a baby’s sex
     cannot be determined by observing the external genitalia in
     one hundred percent of the cases. Is that right? A:

                                               2
 Case 3:19-cv-00328 Document 95 Filed 05/29/20 Page 2 of 16 PageID #: 2509
     Correct.”); see also Bishop Tr. at 83:3-6 (Q. So is it possible
     for a person to correct the sex on their birth certificate even
     after their first year of birth?” A. “If a mistake was made.”).

     Moreover, while the recording of the assignment of a baby’s
     sex at the time of birth, based on the observation of the baby’s
     genitalia, may form part of the baby’s medical record, it is not
     true that a birth certificate is a medical record. See Trabue Tr.
     85:1-4 (“Q. Okay. And, as a general proposition, birth
     certificates are not medical records, are they? A. No.”); cf.
     Bishop Tr. 36:9-13 (“Q. Okay. Is a birth certificate a medical
     record? … A. I don’t know.”). In other words, a baby’s
     medical record is distinct from a baby’s birth certificate.

3.   Dr. Ettner opines that gender is “immutable.”                       Ettner Decl. ¶ 25.

     Plaintiffs’ Response: Plaintiffs dispute this statement to the
     extent it refers to “gender”—not “gender identity”—as the
     materials cited would not support such a statement.

     Dr. Ettner’s testimony is that a person’s gender identity is
     immutable. Ettner Decl. ¶ 25; see also Ettner Decl. ¶ 24 (“A
     growing assemblage of research documents that gender
     identity is immutable and biologically based.”); Ettner Tr.
     24:20-25 (“Gender identity … is immutable.”).

4.   Dr. Shane Taylor opines that gender is biologically based           Expert Decl. Dr.
     and cannot be changed.                                              Shane Sebold Taylor,
                                                                         Doc. 61-2, ¶ 21.
     Plaintiffs’ Response: Plaintiffs dispute this statement to the      Taylor Decl. ¶¶ 21, 22
     extent it refers to “gender”—not “gender identity”—as the           Taylor Tr. 19:13-14
     materials cited would not support such a statement.
                                                                         Ettner Decl. ¶ 25
     Dr. Taylor’s testimony is that gender identity “has a strong
     biological basis and cannot be changed.” Taylor Decl. ¶ 21;
     see also Taylor Decl. ¶ 22; Taylor Tr. 19:13-14; Ettner Decl.
     ¶ 25 (“gender identity cannot be altered, either for
     transgender or for non-transgender individuals”).

5.   Dr. Ettner testified in her deposition as follows:                  Dep. Randi C. Ettner at
                                                                         116118, excerpts
        Q. Have you ever evaluated someone who is transgender            attached as Ex. 3 to
        whose gender identity later reverts back to their birth sex?     Defs’ Not. Filing
                                                                         Materials Supp. Resp.
                                                                         Pls.’ Mot. Summ. J.


                                              3
 Case 3:19-cv-00328 Document 95 Filed 05/29/20 Page 3 of 16 PageID #: 2510
       MS. INGELHART: Objection to the term at issue, birth
       sex, as well as these others that we have discussed.

       But answer to the best of your ability.

       BY THE WITNESS:

       A. I have evaluated I think on two occasions people who
       have attempted to reverse their surgery or have regretted
       having the surgery, and one I think attempted to revert to
       living in their birth sex but they didn't -- they did not state
       that their gender identity had changed, just that they
       needed to live as a man for a variety of other reasons.

       Q. All right. Are you aware, just in the profession, of
       transgender folks who have - whose gender identity has
       reverted to their birth sex?

       A. I am aware of people who have detransitioned.

       Q. Is that the terminology, detransitioned?

       A. Detransition means they have reverted to living in the
       sex they were assigned to. It doesn't necessarily mean that
       their gender identity has changed, and I wouldn't know
       without actually interviewing or assessing those people.

       [ ]

       A. I'm aware that some people who have transitioned
       from the sex they were assigned at birth have reverted to
       living in the gender, the sex they were assigned at birth. I
       cannot state that their gender identity has changed, only
       that the circumstances under which they live have
       changed.

    Plaintiffs’ Response: Plaintiffs dispute this statement, as the      Ex. 5 to Ettner Tr.
    cited excerpts are not from Dr. Ettner’s deposition in this          (Ray Tr.), at 64:11-20,
    case.                                                                96:17-23, 116:19-22,
                                                                         117:6-9, 118:8-11,
    Dr. Ettner did not testify in her deposition in this case as         120:5-14
    Defendants’ proposed additional fact states. In fact, despite
    having had the opportunity to depose Dr. Ettner, Defendants
    asked Dr. Ettner no questions about the concept of
    “detransition.” See generally Ettner Tr.


                                               4
Case 3:19-cv-00328 Document 95 Filed 05/29/20 Page 4 of 16 PageID #: 2511
     Defendants have introduced into evidence a copy of the
     transcript of Dr. Ettner’s deposition testimony in a different
     case, that being Ray v. Acton, Case No. 2:18-cv-00272-
     MHW-CMV (S.D. Ohio). See ECF No. 88-3. This
     deposition testimony is inadmissible hearsay and should be
     stricken. See Robertson v. US Bank, N.A., No. 14-2677,
     2015 WL 12532148, at *7 (W.D. Tenn. Oct. 20, 2015)
     (“Deposition testimony from a previous case that is offered
     for the truth of the matter asserted must fall under a hearsay
     exception to be admissible.”), aff’d sub nom. Robertson v.
     U.S. Bank, N.A., 831 F.3d 757 (6th Cir. 2016).

     Most concerning, however, is Defendants’ mischaracterization
     of Dr. Ettner’s testimony in Ray. In her Ray deposition, Dr.
     Ettner similarly testified that gender identity is immutable.
     See Ex. 5 to Ettner Tr. (Ray Tr.), at 64:11-20; id. at 96:17-23.
     Moreover, in answering questions about the concept of
     “detransition,” Dr. Ettner repeatedly emphasized that she did
     not know of anyone whose gender identity had changed, rather
     that they were living in their sex assigned at birth for other
     reasons. See Ex. 5 to Ettner Tr. (Ray Tr.), at 116:19-22
     (“[T]hey did not state that their gender identity had changed,
     just that they needed to live as a man for a variety of other
     reasons.”) (emphasis added); id. at 117:6-9 (“Detransition …
     doesn’t necessarily mean that their gender identity has
     changed[.]”); id. at 118:8-11 (“I cannot state that their gender
     identity has changed, only that the circumstances under which
     they live have changed.”) (emphasis added); id. at 120:5-14
     (“A. … no one has ever told me that their general gender
     identity has changed. Q. And you’ve never read any literature
     about that occurring? A. Not literature that I’m aware of or
     that is well known to me.”).

     Defendants’ proposed additional fact is not rooted in any
     record evidence in this case.

6.   Plaintiff Jaime Combs testified that she did not believe she       Dep. Jaime Combs at
     had used her birth certificate as a form of identification in      40-41, excerpts attached
     the past seven (7) years.                                          as Ex. 2 to Defs’ Not.
                                                                        Filing Materials Supp.
                                                                        Resp. Pls.’ Mot. Summ.
                                                                        J.
     Plaintiffs’ Response: Disputed in part.                            Combs Tr. 38:11-14

     While Ms. Combs has not had to present her birth certificate
     as a form of identification during the past seven years, Ms.

                                               5
 Case 3:19-cv-00328 Document 95 Filed 05/29/20 Page 5 of 16 PageID #: 2512
     Combs traveled abroad with her birth certificate, as proof of
     her identity and citizenship, as recently as a couple of
     months ago. Combs Tr. 38:11-14 (“Q. When was the last
     time you traveled with your birth certificate? … THE
     WITNESS: Probably two months ago.”).

7.   In her deposition, Plaintiff Combs could only refer to a            Combs Tr. at 42-43.
     situation, remote in time, in which she was required to
     present her birth certificate.

     Plaintiffs’ Response: Plaintiffs dispute this statement             Combs Tr. at 33:2-9,
     because the materials cited do not support the statement of         40:5-9, 42:8-44:8,
     fact.                                                               44:18-45:6, 48:12-22

     Ms. Combs testified to multiple instances in which she was
     required to present her birth certificate, including having to
     present her birth certificate to: change her social security
     records (Combs Tr. at 33:2-9), obtain her passport (Combs
     Tr. 40:5-9), for banking purposes/business transactions
     (Combs Tr. 42:8-44:8), and for starting education at the
     Tennessee School of Beauty (Combs Tr. 44:18-45:6, 48:12-
     22). In fact, at pages 42-43 of Ms. Comb’s deposition cited
     by defendants, Ms. Combs simply testified to “[a]n
     example” of having to present her birth certificate: “Because
     of my past history and experiences with birth certificate –
     and the birth certificate being inaccurate to who I am, it has
     been a source that could be used against me. I have seen – I
     feel like because of this paper, in the past, I’ve had to tell my
     story in situations I did not want to. An example would be
     when I was in a bank and they required this documentation
     that was no longer congruent with who I was or other
     information that I had, and I felt it necessary to explain why
     it didn’t match.”

8.   L.G. testified that she keeps her birth certificate locked in a     Dep. L.G. at 45,
     safety deposit box, and could only respond concerning her           excerpts attached as Ex.
     fears associated with actually presenting her birth certificate.    1 to Defs’ Not. Filing
                                                                         Materials Supp. Resp.
                                                                         Pls.’ Mot. Summ. J.
     Plaintiffs’ Response: Plaintiffs dispute that LG “could only        L.G. Tr. at 39:9-44:12;
     respond concerning her fears associated with actually               45:3-20; 46:3-52:11.
     presenting her birth certificate.” Plaintiffs dispute this
     statement because the materials cited do not support the
     statement of fact. L.G. testified to the harms she



                                               6
 Case 3:19-cv-00328 Document 95 Filed 05/29/20 Page 6 of 16 PageID #: 2513
      experienced by actually presenting her birth certificate. See,
      e.g., L.G. Tr. at 39:9-44:12; 45:3-20; 46:3-52:11.

      For example, L.G. testified that she has “experienced
      discrimination and hostility and violence. And there have
      been instances where the discrimination has -- has been
      directly related to the incongruent documents.” L.G. Tr.
      39:10-14.

9.    The Tennessee Vital Statistics Birth Data Element Layout           Decl. Edward Gray
      used by the Tennessee Department of Health to record               Bishop ¶ a, attached as
      information contains over 416 data elements.                       Ex. 6 to Defs’ Not.
                                                                         Filing Materials Supp.
                                                                         Resp. Pls.’ Mot. Summ.
                                                                         J.
      Plaintiffs’ Response: Undisputed for purposes of this
      motion.

10.   The information recorded is extensive and ranges from the          Bishop Decl. ¶ a.
      date of birth to the parents’ educational level to the
      congenital anomalies of the infant.

      Plaintiffs’ Response: Plaintiffs object to this statement. It is   Exs. 5, 7, 8 to Bishop
      not factual; it is an opinion and/or is conclusory.                Tr.;
                                                                         Lefler Tr. 57:24-58:1;
      The Tennessee Vital Statistics Birth Data Element Layout is
      not the same as birth certificate. Indeed, a person’s birth        Bishop Tr. 53:4-7
      certificate only contains 14 items of information. See, e.g.,
      Exs. 5, 7, 8 to Bishop Tr. As Tennessee’s Director of Vital
      Statistics testified, “[i]t is possible for differences to exist
      between the vital records and [Tennessee’s] statistical file.”
      Lefler Tr. 57:24-58:1. Indeed, a person’s birth certificate can
      be changed without changing the statistical file. Bishop Tr.
      53:4-7.

      Plaintiffs also object to Defendants’ use of the phrase
      “congenital anomalies.”

11.   The information contained in the Tennessee Vital Statistics        Bishop Decl. ¶ b.
      Birth Data Element Layout forms the basis of the historical
      birth record of the child, as well as the Tennessee
      Department of Health Certificate of Live Birth.




                                                7
 Case 3:19-cv-00328 Document 95 Filed 05/29/20 Page 7 of 16 PageID #: 2514
      Plaintiffs’ Response: Disputed.                                    Lefler Tr. at 49:5-21,
                                                                         57:24-58:1;
      Tennessee’s Director of Vital Statistics testified that the
      information is extracted from the certificate of live birth to     Exs. 5, 7, 8 to Bishop
      be included in the Tennessee statistical birth system, not the     Tr.;
      other way around. See Lefler Tr. at 49:5-21.                       Bishop Tr. at 51:23-
                                                                         52:7, 53:4-7
      Plaintiffs also dispute this statement to the extent defendants
      are suggesting that the information contained in the
      Tennessee Vital Statistics Birth Data Element Layout forms
      always matches the information contained in a birth
      certificate. Indeed, a person’s birth certificate only contains
      14 items of information. See, e.g., Exs. 5, 7, 8 to Bishop Tr.
      And, as Tennessee’s Director of Vital Statistics testified,
      “[i]t is possible for differences to exist between the vital
      records and [Tennessee’s] statistical file.” Lefler Tr. 57:24-
      58:1; see also, e.g., Bishop Tr. at 51:23-52:7 (testifying that
      the Tennessee Vital Statistics Birth Data Element Layout
      form may “indicate their sex as ‘unknown’” even though the
      birth certificate “record was corrected by affidavit to change
      the child’s sex to ‘male.’”). Indeed, a person’s birth
      certificate can be changed without changing the statistical
      file. Bishop Dep Tr. 53:4-7.

12.   Tennessee birth certificates merely record the sex of the          Bishop Decl. ¶ c.
      child as reported at birth.

      Plaintiffs’ Response: Disputed. Defendants’ additional fact, as Ettner Decl. ¶¶ 16-18,
      asserted, is not supported by the record.                       20-21, 35, 40-41;

      A person’s birth certificate reflects the sex the person was        Ex. B. to Ettner Decl.;
      assigned at birth based on the observation of the person’s
      genitalia at birth, which is only one of multiple sex-related       Taylor Decl. ¶¶ 18-19,
      characteristics a person possesses. It is not “merely record[ing] 30-31, 47, 63;
      the sex of the child.”
                                                                          Ex. B. to Taylor Decl.;
      Plaintiffs’ and Defendants’ medical and mental health experts
      agree that a person’s sex is assigned to them based on the          Ettner Tr. 34:5-8, 54:16-
      observation of external genitalia. See Ettner Decl. ¶ 16 (“At       20, 55:17-23
      birth, infants are assigned a sex, typically male or female,
      based solely on the appearance of their external genitalia.”);      Taylor Tr. 19:4-7, 21:4-
      id. at ¶17; Taylor Decl. ¶¶ 18; Ettner Tr. 34:5-8; Taylor Tr.       15, 23:12-16
      19:4-7; Trabue Tr. 96:14-17 (noting “the presence of a penis,
      or what appears to be a vagina … would be the sex                   Trabue Tr., 86:13-17,
      characteristics that would be used in the delivery room to          87:16-17, 94:19-24,
      assign a sex to the infant.”); id. at 87:16-17 (stating that in the 96:8-17;

                                               8
 Case 3:19-cv-00328 Document 95 Filed 05/29/20 Page 8 of 16 PageID #: 2515
    case of a baby with ambiguous genitalia, “the pediatricians
    would decide what -- what the gender would be”); id. at 96:8-        Ex. 6 to Trabue Tr.
    17.
                                                                         Bishop Tr. at 83:3-6
    The American Psychiatric Association’s Diagnostic and
    Statistical Manual of Mental Disorders, Fifth Ed. (2013)
    (“DSM-5”) speaks of “assigned gender,” which it defines as
    “the initial assignment as male or female.” The DSM-5 is cited
    in declarations of Dr. Ettner and Dr. Taylor. See Ex. B. to
    Ettner Decl. (citing DSM-5); Ex. B. to Taylor Decl. (same).
    The American College of Obstetricians and Gynecologists, of
    which Defendants’ medical expert is a fellow, also speaks of
    “sex … assigned at birth.” See Ex. 6 to Trabue Tr.

    Genitalia is just one of multiple sex-related characteristics. See
    Ettner Tr. 23:6-9 (“Sex is a composite of chromosomal pairs,
    gonads and internal reproductive organs, external genitalia,
    sexually dimorphic brain structures, and the result of gender
    identity.”); Taylor Tr. 21:4-15; Trabue Tr. 94:19-24; Ettner
    Decl. ¶ 20; Taylor Decl. ¶ 19.

    Moreover, the “sex of the child as reported at birth,” based
    on the observation of external genitalia, is not always
    accurate. See, e.g., Ettner Decl. ¶¶ 16-17, 21, 35, 40-41;
    Ettner Tr. 34:5-8; id. at 54:16-20 (“[E]xamination of the
    genitals at birth is a proxy for sex for the majority of people.
    For some people, however, evidence that emerges later on
    makes that designation inaccurate.”); id. at 55:17-23 (“I
    don’t agree that gender identity is formed later. Gender
    identity exists. Our awareness of it becomes apparent later.
    A baby cannot talk, and so we use external genitalia as a
    proxy for sex. For the vast majority of individuals that is not
    problematic. For individuals who have this rare condition, it
    is an inaccurate designation.”); Taylor Decl. ¶¶ 18, 30-31,
    47, 63; Taylor Tr. 23:12-16 (“Well, what I’m trying to say is
    that if – somebody’s gender identity and how they identify is
    the determining factor for their sex, not the proxy that we
    used when they were in the delivery room when they were
    born.”).

    Defendants’ own medical expert, Dr. Anthony Trabue,
    agrees that the observation of external genitalia at birth is not
    always an accurate indicator of a person’s sex. See Trabue
    Tr. at 86:13-17 (“Q: So it’s true, then, that a baby’s sex
    cannot be determined by observing the external genitalia in
    one hundred percent of the cases. Is that right? A:
    Correct.”); see also Bishop Tr. at 83:3-6 (Q. So is it possible

                                              9
Case 3:19-cv-00328 Document 95 Filed 05/29/20 Page 9 of 16 PageID #: 2516
      for a person to correct the sex on their birth certificate even
      after their first year of birth?” A. “If a mistake was made.”).

13.   Following NCHS guidance, the Tennessee Birth Statistical          Decl. Vanessa Lefler ¶
      System is limited to three valid values for the sex of the        2, attached as Ex. 5 to
      infant: Male, Female, and, if the sex of the infant is            Defs’ Not. Filing
      ambiguous, Not Yet Determined or Unknown.                         Materials Supp. Resp.
                                                                        Pls.’ Mot. Summ. J.
      Plaintiffs’ Response: Plaintiffs object because the material      Lefler Tr. 76:19-20.
      cited do not support this statement. The CDC guide on
      which Lefler’s declaration relies does not provide guidance
      on what values are “valid” for the purposes of developing
      Tennessee’s Birth Statistical System. Furthermore, Lefler
      testified during her deposition that “those guidelines are then
      open for each state to adopt.” Lefler Tr. 76:19-20.

14.   Plaintiffs’ expert Dr. Ettner testified as follows:               Ettner Dep. at 25.

         Q. How many categories of gender identity are there?

         A. There are many ways that people can express their
         gender identity.

      Plaintiffs’ Response: Undisputed for purposes of this motion
      that Dr. Ettner testified that “there are many ways people can
      express their gender identity.”

15.   Dr. Ettner testified as follows:                                  Ettner Dep. at 27.

         Q. In your experience of having treated over 3,000
         individuals, have you experienced individuals who call
         themselves, for example, agender?

         A. It’s not a term that is commonly used, although there
         are terms that are similar that are used and that I have,
         indeed, seen in my clinical practice.

         Q. What similar terms?

         A. Non-binary, genderqueer would be examples of the –
         what I believe is the example you are offering?

         Q. And those terms, what do they denote?




                                               10
Case 3:19-cv-00328 Document 95 Filed 05/29/20 Page 10 of 16 PageID #: 2517
        A. Individuals who characterize themselves in that
        manner don’t necessarily have a gender identity that they
        believe is entirely male or entirely female. And they see
        themselves as having a more nuanced or unique identity
        which they oftentimes attempt to express.

      Plaintiffs’ Response: Plaintiffs object because the language     Ettner Tr. 41:15-21.
      quoted above does not accurately reflect the transcript of Dr.
      Ettner’s deposition.

      Defendants’ proposed additional fact leaves out important
      context for said statements. For example, Dr. Ettner also
      testified that in her experience treating over 3,000
      individuals who are transgender or gender nonconforming,
      she has “seen few non-binary individuals,” that she has “not
      had requests from those individuals to change identity
      documents,” and that “there’s very little research that [she]
      can point to or scholarly articles that [she] can refer to” on
      that question. Ettner Tr. 41:15-21.

16.   Recording sex at the time of birth is necessary for several      Lefler Decl. ¶ 1.
      reasons, including the following:

           Use as a direct indicator in maternal and child health
            outcomes in public health surveillance and research.
            Fetal or infant sex is found in research to be a risk
            factor for the incidence of other information collected
            on the Certificate of Live Birth, including gestational
            diabetes, preterm birth, infant birth weight, and
            cesarean delivery.

           Analysis for logical consistency with other items
            collected on the Certificate of Live Birth, particularly
            the congenital anomaly, hypospadias, which is
            defined as the “incomplete closure of the male urethra
            resulting in the urethral meatus opening on the ventral
            surface of the penis.”

           Inclusion in set of personal identifiers used in records
            matching programs from administrative or auditing
            functions. The linkage of birth certificate records to
            TennCare (Medicaid) or Newborn Screening data,
            which receive information from medical records that
            were generated at the time of birth, are examples of
            this work. Sex is routinely included as a data element
            in records matching programs in order to establish

                                              11
Case 3:19-cv-00328 Document 95 Filed 05/29/20 Page 11 of 16 PageID #: 2518
           more confident matches in the absence of reliable
           unique identifiers, such as a Social Security Number
           or Medical Record Number.

    Plaintiffs’ Response: Disputed in part.                                 Lefler Tr. 49:9-25;
                                                                            50:23-51:4; 51:16-21;
    The asserted interests are not related to the maintenance and           52:12-21; 54:7-18;
    issuance of birth certificates, and therefore are unrelated to          58:25-59:14; 74: 25-
    the ability of transgender persons to correct the sex                   75:3.
    designation on their birth certificates.                                Bishop Tr. 52:12-17;
                                                                            53:4-7
    The information used for public health surveillance and
    research comes from Tennessee’s “statistical file,” also
    known as the Tennessee Birth Statistical System. Lefler Tr.
    49:22-25; 50:23-51:4; 51:16-21; 54:7-18. The information
    shared for these purposes is not a person’s birth certificate.
    Lefler Tr. 52:12-21. Moreover, the statistical file is closed
    within four to fifteen months of a child’s birth. Lefler Tr.
    49:9-21; see also Bishop Tr. 52:12-17. Any “analysis for
    logical consistency” occurs before the statistical file is
    closed. Lefler 58:25-59:14. And a person’s birth certificate
    can be changed without changing the statistical file. Bishop
    Tr. 53:4-7.

    Moreover, seeing as how transgender persons are allowed to
    correct the sex designation on a variety of other
    identification documents, such as those maintained by
    TennCare (Medicaid) and the Social Security
    Administration, the interest in ensuring linkage between
    birth certificates and other agencies’ records supports
    Plaintiffs’ position. Indeed, the Director of Vital Statistics
    testified: “Ideally, it would be great, from our research, or
    data analysis perspective, to have data that are internally
    valid and consistent across data systems.” Lefler Tr. 74: 25-
    75:3.

    Lastly, when asked about the discrepancy between a Plaintiffs’
    TennCare (Medicaid) records, which accurately reflect her sex as
    female, and her birth certificate, which incorrectly reflects her sex
    as male, the Director of Vital Statistics testified as follows:

       Q. Using the example of that plaintiff, if TennCare records
       designate her as “female,” how would a birth certificate
       designating her as “male” serve the records matching purpose
       that you describe in section 1C?


                                                12
Case 3:19-cv-00328 Document 95 Filed 05/29/20 Page 12 of 16 PageID #: 2519
         MS. SHEW: Object to the form.

         A. There are, as I understand from my conversations with
         TennCare, a variety of ways in which they use the birth
         certificate data. Our primary agreement with them is to
         establish the initial claim for the mother, and for potential
         enrollment of the child in additional services.

         But, after that initial fact of birth, I’m not sure how TennCare,
         as an agency, is using birth data to link with their own
         records.

      Lefler Tr. 73:1-17 (emphasis added). Thus, the example of the
      use of sex in the linkage of birth certificate records to TennCare
      (Medicaid) is not supported by the record evidence.

      Similarly, the Director of Vital Statistics testified that she is “not
      aware of how the Social Security Administration maintains its
      identity roles.” Lefler Tr. 68:19-25. Thus, the example of the use
      of sex in the linkage of birth certificate records to Social Security
      records is not supported by the record evidence.

17.   Amendments of minor errors on birth certificates during the              Bishop Decl. ¶ d.
      first year are permitted in accordance with Tenn. Comp. R.
      & Regs. 1200-07-01-.10(1).

      Plaintiffs’ Response: Plaintiffs object because the statement
      is not one of fact, but is a legal conclusion. Therefore, the
      statement is improper and should be stricken. F.R.C. Int’l. v.
      United States, 278 F. 3d 641,643-44 (6th Cir. 2002) (quoting
      A.L. Pickens Co., Inc. v. Youngstown Sheet & Tube Co., 650
      F. 2d 118, 121 (6th Cir. 1981)).

18.   Creating additional ways in which Tennessee’s birth records              Bishop Decl. ¶ e.
      can be modified, particularly without a statutory scheme in
      place to regulate and track such modifications, heightens the
      potential for fraud and illegality.

      Plaintiffs’ Response: Plaintiffs dispute this statement as               Bishop Tr. 77:25-78:17,
      entirely conclusory with no support offered to substantiate it.          80:15-22.
      When asked during his deposition to provide support for this
      statement, Bishop testified as follows:

         Q. Can you cite to a study to back up the statement you
         make in paragraph (e) of your declaration?


                                                   13
Case 3:19-cv-00328 Document 95 Filed 05/29/20 Page 13 of 16 PageID #: 2520
         A. I cannot.

         Q. Can you cite to a report to back up the statement you
         make in paragraph (e) of your declaration?

         A. I cannot.

         And when asked on what basis he made this statement in
         his declaration, Bishop simply repeated the same
         unacceptable conclusory statement:

         Q. What is the basis for your statement in paragraph (e)?

         A. The basis is, without statutory regulations being in
         place, modifications would heighten the potential for
         fraud and illegality.

      Bishop Tr. 77:25-78:17.
      And Tennessee’s State Registrar testified that Tennessee’s
      Department of Health has the authority to issue new or change
      existing rules. Bishop Tr. 80:15-22.
19.   Plaintiff Jaime Combs admitted that, when she was required      Combs Tr. at 44.
      to present her birth certificate to her bank in 2010, it was
      before she had her passport corrected.

      Response: Undisputed for purposes of this motion.




                                               14
Case 3:19-cv-00328 Document 95 Filed 05/29/20 Page 14 of 16 PageID #: 2521
 Dated: May 29, 2020

                                              Respectfully submitted,

                                              s/ John T. Winemiller
Omar Gonzalez-Pagan*                          John T. Winemiller
LAMBDA LEGAL DEFENSE AND                      MERCHANT & GOULD P.C.
   EDUCATION FUND, INC.                       800 S. Gay Street, Suite 2150
120 Wall Street, 19th Floor                   Knoxville, TN 37929
New York, NY 10005-3919                       Phone: (865) 380-5960
Telephone: (212) 809-8585                     Facsimile: (612) 332-9081
Facsimile: (212) 809-0055                     JWinemiller@merchantgould.com
ogonzalez-pagan@lambdalegal.org
                                              Gavin R. Villareal*
Tara L. Borelli*                              Maddy Dwertman*
LAMBDA LEGAL DEFENSE AND                      Puneet Kohli*
   EDUCATION FUND, INC.                       Samoneh Kadivar*
730 Peachtree Street NE, Suite 640            BAKER BOTTS L.L.P.
Atlanta, GA 30318-1210                        98 San Jacinto Boulevard, Suite 1500
Telephone: (404) 897-1880                     Austin, TX 78701-4078
Facsimile: (404) 897-1884                     Phone: (512) 322-2500
tborelli@lambdalegal.org                      Facsimile: (512) 322-2501
                                              gavin.villareal@bakerbotts.com
Sasha Buchert*                                maddy.dwertman@bakerbotts.com
LAMBDA LEGAL DEFENSE AND                      puneet.kohli@bakerbotts.com
   EDUCATION FUND, INC.                       samoneh.kadivar@bakerbotts.com
1776 K Street NW, Suite 722
Washington, DC 20006                          Brandt Thomas Roessler*
Telephone: (202) 804-6245                     BAKER BOTTS L.L.P.
sbuchert@lambdalegal.org                      30 Rockefeller Plaza
                                              New York, NY 10112-4498
                                              Phone (212) 408-2500
                                              Facsimile: (212) 408-2501
* Admitted pro hac vice.                      brandt.roessler@bakerbotts.com

                                              Kathryn S. Christopherson*
                                              BAKER BOTTS L.L.P.
                                              1001 Page Mill Rd., Bldg. One, Suite 200
                                              Palo Alto, CA 94304-1007
                                              Phone: (650) 739-7500
                                              Facsimile: (650) 739-7699
                                              kathryn.christopherson@bakerbotts.com

                                     Counsel for Plaintiffs




                                              15
Case 3:19-cv-00328 Document 95 Filed 05/29/20 Page 15 of 16 PageID #: 2522
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was filed electronically using

the Court’s CM/ECF system, which provides electronic notice of the filing to all counsel of record,

including:

       Herbert H. Slatery III
       Attorney General and Reporter

       Dianna Baker Shew
       Senior Assistant Attorney General
       dianna.shew@ag.tn.gov
       Sara E. Sedgwick
       Senior Assistant Attorney General
       sara.sedgwick@ag.tn.gov
       PO Box 20207
       Nashville, TN 37202

       This 29th day of May, 2020.
                                             s/John T. Winemiller
                                             John T. Winemiller




                                                16
  Case 3:19-cv-00328 Document 95 Filed 05/29/20 Page 16 of 16 PageID #: 2523
